Case 1:20-cv-00331-MJT-KFG Document 18 Filed 04/12/21 Page 1 of 2 PageID #: 1686



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

 JAMES ALLEN PELLOAT                               §

 VS.                                               §                CIVIL ACTION NO. 1:20cv331

 DIRECTOR, TDCJ-CID                                §

                  MEMORANDUM ORDER PARTIALLY ADOPTING THE
                MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner James Allen Pelloat, an inmate confined at the Pack I Unit of the Texas
 Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, brought this

 petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends the petition be dismissed as barred by limitations.

        The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

 evidence. Petitioner filed objections to the Magistrate Judge’s Report and Recommendation.

 Ordinarily this would require a de novo review of the objections in relation to the pleadings and the

 applicable law. See FED. R. CIV. P. 72(b). However, on April 7, 2021, petitioner moved to

 voluntarily dismiss the action.

        As the respondent has filed a response, petitioner is entitled to dismiss this action only by

 court order and on terms the court considers proper, pursuant to Federal Rule of Civil Procedure

 41(a)(2). After due consideration, the court is of the opinion that petitioner’s motion to dismiss

 should be granted, and the action should be dismissed without prejudice to petitioner’s ability to re-

 file his claims after exhausting state habeas remedies.
Case 1:20-cv-00331-MJT-KFG Document 18 Filed 04/12/21 Page 2 of 2 PageID #: 1687



                                             ORDER

        For the reasons set forth above, petitioner’s motion to dismiss the action is GRANTED.

 Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct and the

 report of the magistrate judge is ADOPTED to the extent it recommends dismissal. A final

 judgment will be entered in this case in accordance with this order.

                                  SIGNED this 12th day of April, 2021.




                                                                ____________________________
                                                                Michael J. Truncale
                                                                United States District Judge




                                                  2
